Citation Nr: 0213061	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  01-05 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for scoliosis.  


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1987 to 
September 1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which entitlement to service connection for 
scoliosis of the lumbar spine was denied.  

The Board remanded this matter in July 2001.  The requested 
development has been accomplished and the issue has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  There is clear and convincing evidence that the veteran's 
scoliosis existed prior to active military service.  

2.  There is competent medical evidence that the veteran's 
scoliosis was aggravated by active military service.  


CONCLUSION OF LAW

Scoliosis was aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 1153, 5100, 
5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, even 
though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

August 2001 RO letter informed the veteran of the evidence 
needed to substantiate the claim.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  38 U.S.C.A. §§ 5102, 5103A (West Supp. 
2002); 38 C.F.R § 3.159(b) (2002).  The veteran has not 
referenced any unobtained evidence that might aid the claim 
or that might be pertinent to the basis of the denial of the 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).  The veteran was afforded VA examinations 
in November 2000 and September 2001.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2002).  In this instance there is clear 
and unmistakable evidence demonstrating that the veteran's 
scoliosis existed before her period of active duty service.  

In September 2001 the veteran's chiropractor opined that the 
veteran's scoliosis was most likely present prior to her 
enlistment in the military service.  He stated that it was 
understood that scoliosis was generally a congenital 
condition with familial tendency especially in females.  
Scoliotic conditions can be either painful or non-
symptomatic.  Consequently, the issue before the Board is not 
the incurrance but rather aggravation of scoliosis during the 
veteran's active duty service.  A preexisting injury or 
disease will be considered to have been aggravated by active 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).  
This includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153 (West 1991); 38 C.F.R. § 3.306(b) (2002).  

Service medical records show that the veteran had mechanical 
back pain, lower sacroiliac dysfunction, gluteal soreness and 
low back pain.  Her June 1995 separation examination noted 
recurrent low back pain.  The veteran has reported constant 
pain in her back since service.  She states that she self-
medicated for several years immediately after service, as she 
had no insurance.  Private treatment records show that she 
was treated for low back pain in September 1999 and November 
2000.  A November 2000 written statement from her 
chiropractor opined that she had a chronic spine condition, 
shown as lumbar rotoscoliosis and compensatory thoracic 
levoscoliosis.  November 2000 VA X-rays of the lumbar spine 
showed a mild curvature.  A VA examination at that time 
diagnosed arthralgia of the lumbosacral spine with loss of 
function due to pain.

In September 2001 the veteran's chiropractor opined that the 
veteran's physical training and work duties could have 
exacerbated her condition and caused her to experience back 
pain.  He wrote that it was evident that the veteran had 
experienced an increased amount and occasion of back pain 
since her time in the military service.  The veteran's 
chiropractor stated that it was also understood that 
scoliotic curvatures were not biomechanically efficient and 
could become dysfunctional especially with excessive or 
repetitive stressful activity.  

The September 2001 VA examiner opined that it was as least as 
likely as not that any diagnosed back disorder was incurred 
in or aggravated by the service.  However, he stated that the 
physical findings were not very convincing.  

Based on the chiropractor and VA examiner's opinions, the 
Board finds that the evidence establishes aggravation.  It is 
the judgment of the Board that the facts of this case warrant 
a grant of service connection for scoliosis on the basis of 
aggravation of the disability, because it became worse during 
the veteran's active military service.  The objective 
evidence establishes that there was an increase in severity 
of the preexisting scoliosis during service.  Moreover, the 
record does not contain a specific finding that the increase 
in the disability during service was due to the natural 
progress of the disease and thus, there is no clear and 
unmistakable evidence to rebut the legal presumption of 
aggravation.  

In the Board's judgment, and after resolving all reasonable 
doubt in the veteran's favor, the evidence of record does 
establish that there was an increase in the severity of the 
veteran's preexisting scoliosis during military service.  
Accordingly, the Board concludes service connection is 
warranted for scoliosis.  


ORDER

Service-connection for scoliosis is granted, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

